Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicants’ Amendment and Remarks filed on 11/20/2020 in which claims 1-5, 12, 16, 18 and 24-27 are canceled, claim 8 is amended to change the scope and breadth of the claims and claims 28-30 are newly added.
Claims 8-11, 21-23 and 28-30 are pending in the instant application and are examined on the merits herein.
Priority
The application claims benefit to provisional application US 62/575508 filed on 10/22/2017 and provisional application US 62/526891 filed on 6/29/2017.

Withdrawn Rejections
All rejection(s) of record for claim(s) 1-5, 12, 16, 18 and 24-27 is/are hereby withdrawn due to the cancellation of said claim(s) rendering said rejection(s) moot.
Applicant’s amendment, filed on 11/20/2020, with respect to the rejection of claims 8-10 and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Duran et al. (Eye, 1993), has been fully considered and is persuasive.  Duran does not explicitly disclose administering a composition directly to the ocular surface. The rejection is hereby withdrawn.
Applicant’s amendment, filed on 11/20/2020, with respect to the rejection of claims 22 and 23 under 35 U.S.C. 103 as being unpatentable over Duran et al. (Eye, withdrawn.

Rejections Necessitated by Amendment
The following are new ground(s) or modified rejections necessitated by Applicants' amendment, filed on 11/20/2020, wherein instant independent claims 8 is amended to alter the breadth and scope of the claim, wherein the remaining pending claims depend from said independent claims.  Therefore, new grounds of rejection have been made or rejections from the previous Office Action, have been modified.

Modified Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 


Claims 8, 9, 11, 21, 29 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zaturinsky et al. (Ophth. Surgery, 1990, reference of record).
Zaturinsky et al. discloses a method for reducing ocular inflammation and secondary cataract formation following extracapsular cataract extraction surgery, by administering an irrigating solution during surgery, wherein said irrigating solution consists of heparin, at 100 IU/mL, in saline. (p. 432-434)
The disclosure of Zaturinsky that the method reduces inflammation when the irrigation solution containing heparin is applied to the eye, meets the instant claim limitation of “relieving…the clinical condition…of inflammatory…disease that causes symptoms of ocular discomfort” and meets that instant limitation that the composition is administered “directly to the ocular surface” because it is self-evident that an irrigating solution would be applied directly to the ocular surface when said irrigating solution is used during surgery, on said ocular surface.
Accordingly, the instant claims are anticipated by Zaturinsky et al.

Response to Arguments
Applicants’ arguments with respect to the anticipatory rejection over Zaturinsky, have been fully considered but they are not persuasive. 

The rejection is still deemed proper and is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22, 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Zaturinsky et al. (Ophth. Surgery, 1990, reference of record), in view of Peyman et al. (US 2006/0122152, reference of record).
The disclosure of Zaturinsky is referenced as discussed above. Zaturinsky does not teach the instantly claimed types of heparin for ophthalmic use. 
specifically 20 mg/mL, characterized in that said compound is at a substantially neutral pH in a pharmaceutically acceptable form suitable for delivery to the eye. Administration may be by topical, subconjunctival, and intraocular routes or ocular implants. The method may reduce neovascularization in the anterior and/or posterior portions of the eye, or in the cornea, retina, choroid, etc. (¶0024, Example 1)
Peyman also discloses that: I) Ocular neovascularization is the pathologic ingrowth of blood vessels in the cornea, retina, or choroid. Blood vessel growth or formation can be due to diverse events and may lead to sight threatening conditions and even blindness due to bleeding and subsequent scarring, fibrosis, etc. Causes of blood vessel growth or formation include hypoxia (e.g., in diabetes), inflammatory responses (e.g. keratitis due to autoimmune disease), microbial infection (e.g., keratitis, blepharitis), physical insult (e.g., improper use of contact lenses), chemical insult (e.g., 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, based on the disclosure of Peyman that the heparin used in the composition of Zaturinsky, could be selected from a low molecular weight heparin, heparin sulfate or a lower-sulfated, higher-acetylated form of heparin. One would be motivated to look to the analogous art of Peyman for guidance on types of heparin because Zaturinsky is silent on such specifics.
prima facie obvious over the teachings of the prior art. 
Response to Arguments
Applicant argues that the combined prior art does not render the independent claims prima facie obvious due to the arguments over Zaturinsky, thus the rejection of dependent claims that reply on the disclosure of Zaturinsky, should be withdrawn.  Applicants' arguments are not persuasive because the rejection of the independent claims is maintained as anticipated over Zaturinsky, as per the response to arguments above.
The rejection is still deemed proper and is maintained.

New Grounds of Rejection
Claims 8-11, 21-23, 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peyman et al. (US 2006/0122152, reference of record).
Peyman ‘152 discloses a method for treating ocular neovascularization, where in the composition is a pharmaceutically acceptable form suitable for delivery to the eye, typically a physiological saline solution, but may contain other excipients, carriers or diluents (¶0108-0110). Peyman ‘152 discloses a specific embodiment of: i) a formulation suitable for the treatment of ocular neovascularization which may comprise heparin in a concentration and dose suitable for treating ocular neovascularization, characterized in that said compound is at a substantially neutral pH in a pharmaceutically acceptable form suitable for delivery to the eye; (¶0013, Example 1) specifically 20 mg/mL, or a composition comprising the combination of low molecular weight heparin and doxycycline, or a composition comprising a combination of low molecular weight heparin and triamcinolone, characterized in that said compound is at a substantially neutral pH in a pharmaceutically acceptable form suitable for delivery to the eye. Administration may be by topical, subconjunctival, and intraocular routes or ocular implants. The method may reduce neovascularization in the anterior and/or posterior portions of the eye, or in the cornea, retina, choroid, etc. (¶0024, Example 1) Peyman ‘152 also discloses that: I) Ocular neovascularization is the pathologic ingrowth of blood vessels in the cornea, retina, or choroid. Blood vessel growth or formation can be due to diverse events and may lead to sight threatening conditions and even blindness due to bleeding and subsequent scarring, fibrosis, etc. Causes of blood vessel growth or formation include hypoxia (e.g., in diabetes), inflammatory responses (e.g. keratitis due to autoimmune disease), microbial infection (e.g., keratitis, blepharitis), physical insult (e.g., improper use of contact lenses), chemical insult (e.g., toxins), pharmacologic agents, or other factors (e.g., graft rejection). More specifically, an inflammatory response may follow corneal transplant. Ocular microbial infections include but are not limited to trachoma, viral interstitial keratitis, and keratoconjunctivitis. Physical insult (such as corneal insult) may be due to contact with acidic or alkaline solutions, trauma, improper hygiene and/or compliance with contact lens use, such as extended wear lenses, or chemical agents such as silver nitrate. Other factors leading to ocular 
Accordingly, the instant claims are anticipated by Peyman ‘152.

Claims 8, 21, 22 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Difiore et al. (US 2018/0177924, filed 2016, PTO-892).
Difiore et al. discloses a method of treating ligneous conjunctivitis by administering a heparin-antithrombin (ATH) conjugate to the eye, wherein the ATH is part of a composition comprising pharmaceutical excipients, the heparin may be unfractionated, or low molecular weight heparin and ligneous conjunctivitis can be treated by administering daily eye drops containing ATH. ATH can be present in the eye drops at a concentration of 0.01-10 mg ATH/mL, 0.1-2 mg ATH/mL, or about 1 mg ATH/mL. (Claim 17; ¶0100, 0131, 0139, 0166-0167) Ligenous conjunctivitis meets the instant claim limitation of being a clinical condition that is an “inflammatory and immunological ocular surface disease that causes symptoms of ocular discomfort”. The comprising a therapeutically effective amount of heparin”, because “comprising” allows for unrecited elements to be present along with heparin.
Accordingly, the instant claims are anticipated by Difiore et al.

Claims 8-, 9, 11, 21, 22, 29 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peyman et al. (US 2009/0253661, PTO-892).
Peyman ‘661 discloses a method: i) to reduce ocular scarring after refractive surgery, the method comprising topically administering doxycycline in conjunction with at least one of a steroid, low molecular weight heparin, or NSAID to a patient in need thereof under conditions to reduce ocular scarring resulting from the refractive surgery; or ii) to treat necrotizing scleritis, by administering doxycycline and two other drugs, low molecular weight heparin and triamcinolone acetonide, were combined in an attempt to reduce or stop the inflammatory component of necrotizing scleritis. Necrotizing scleritis is the result of an immune complex-mediated vasculitis leading to fibrinoid necrosis of the vessel wall, thrombotic occlusion of vessels, and generation of a chronic inflammatory response in the sclera; wherein the topical triple therapy (TTT) of doxycycline/heparin/triamcinolone acetonide is exemplified with heparin at 10 IU/mL. (¶0035-0048, Claim 5) The TTT composition of Peyman ‘661 meets the instant claim limitation of “an ophthalmic formulation comprising a therapeutically effective amount of heparin”, because “comprising” allows for unrecited elements to be present along with heparin.
Accordingly, the instant claims are anticipated by Peyman ‘661.


Claims 8-10, 21-23 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross et al. (US 2005/0043271, PTO-892).
Gross et al. discloses a method of treating dry eye or keratoconjunctivitis by administering a pharmaceutical composition comprising a mucopolysaccharide selected from the group consisting of heparinoids, human heparin, animal heparin, recombinant heparin, chemically modified heparin, enzymatically modified heparin, truncated heparin, low molecular heparin, heparan sulphate and mixtures thereof, wherein the heparin dose is in the range 200 IU/mL to 100,000 IU/mL, further wherein the pharmaceutical composition is in the form of an eye spray or eye drops, applied to the surface of the cornea, and is exemplified as follows: (¶0018, 0032, 0054, 0063, 0070-0081; Claims 1-9)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The heparin/hyaluronate composition of Gross meets the instant claim limitation of “an ophthalmic formulation comprising a therapeutically effective amount of heparin”, because “comprising” allows for unrecited elements to be present along with heparin.
Accordingly, the instant claims are anticipated by Gross et al.

Claim 30 is rejected under 35 U.S.C. 103 as unpatentable over Gross et al. (US 2005/0043271, PTO-892).
The disclosure of Gross is referenced as discussed above. Gross does not exemplify the instant dosage of heparin. The instant heparin dose is obvious over Gross because the dose range of 200-100,000 IU/mL of Gross overlaps that of the instant prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) Moreover, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP § 2144.05(II))  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art.

Claim 30 is rejected under 35 U.S.C. 103 as unpatentable over Peyman et al. (US 2006/0122152, reference of record), in view of Pokushalov et al. (US 2016/0114013, reference of record).
The disclosure of Peyman ‘152 is referenced as discussed above. Peyman ‘152 does not exemplify the instant dosage of heparin. 
Pokushalov et al. teaches that 8 mg/mL heparin is equivalent to 1040 lU/mL. (¶0085)
-9 to 13,000 IU/mL, specifically 2600 IU /mL, based on the teaching of Pokushalov. The instant heparin dose is obvious over Peyman ‘152/Pokushalov because the dose range of 1.3 x 10-9 to 13,000 IU/mL, of the combined prior art overlaps that of the instant claims. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) Moreover, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP § 2144.05(II))  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art.

Claims 8-10, 21, 29 and 30 are rejected under 35 U.S.C. 103 as unpatentable over Duran et al. (Eye, 1993, reference of record), in view of Naka et al. (US 6,624,193; 2002, PTO-892).
Duran et al. discloses a composition for treating corneal infections induced by adherence of bacteria to soft contact lenses (i.e. bacterial keratitis), which reduces the risk of corneal inflammation, wherein said composition consists of heparin, at 100 or 1000 IU/mL, in PBS. (p. 152-153) Duran also discloses that the use of heparin for the prevention of contact-lens related corneal infections could be approached in two different ways: (1) by adding it to contact lens solutions or (2) by coating the contact lens with it. The first possibility comes directly from our method. (p. 153, right column)
Duran et al does not explicitly teach administering the heparin composition directly to the eye. 
Naka et al. teaches that eye drops are used in the art for treating bacterial keratitis. (Col. 3, Ln. 15-25)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the contact lens solution of Duran for treating bacterial keratitis could be formulated as eye drops to be administered directly to the eye, because Naka teaches that in the field of treating bacterial keratitis that use of eye drops is established in the art.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claims 22, 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Duran et al. (Eye, 1993, reference of record), in view of Naka et al. (US 6,624,193; 2002, PTO-892), further in view of Peyman et al. (US 2006/0122152, reference of record).
The disclosure of Duran/Naka is referenced as discussed above. The combined prior art does not teach the instantly claimed types of heparin for ophthalmic use. The disclosure of Peyman ‘152 is also referenced as discussed above, particularly with regard to the types of heparin know to be used in ophthalmic formulations. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, based on the disclosure of Peyman ‘152 that the heparin used in the composition of Duran/Naka, could be selected from a low molecular weight heparin, heparin sulfate or a lower-sulfated, higher-acetylated form of heparin. One would be motivated to look to the analogous art of Peyman ‘152 for guidance on types of heparin because Duran/Naka is silent on such specifics.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new and/or modified ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DALE R MILLER/           Primary Examiner, Art Unit 1623